DETAILED ACTION

	This Office Action is in response to Applicant Amendment dated 8/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
►	With respect to claim 21,
		“a second dielectric layer, …… that extends only along sidewalls of the upper portion of the contact feature” is not supported by original specification and figures.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 21,
		It is not clear how “a second dielectric layer, interposed between the first dielectric layer and the contact feature, that extends only along sidewalls of the upper portion of the contact feature” (see fig 7:  a second spacer 214, interposed between the first dielectric layer 206 and the contact feature 216U/216L, that extends along sidewalls of the upper portion 216U of the contact feature and sidewall of the first dielectric layer 206 defining recess 207)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 13, 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Yang et al [US 20150179499]
►	With respect to claim 1, Yang et al (figs 2, text [0001]-[0046])  discloses the claimed semiconductor device comprising:
	a first conductive feature (238); 
	a first dielectric layer (206) disposed over the first conductive feature; 
	a first contact feature (239b), extending through the first dielectric layer, that is electrically coupled to the first conductive feature;
	wherein an upper portion of the first contact feature is laterally separated from a first inner sidewall of the first dielectric layer by a second dielectric layer (airgap 219b comprising  dielectric material of air), and a lower portion of the first contact feature is in contact with the first inner sidewall of the first dielectric layer;
	 wherein the lower portion has a first lateral width and the upper portion has a second lateral width substantially greater than the first lateral width; and 
	wherein the first contact feature includes a lateral boundary at an intersection of the upper portion and the lower portion that is in physical contact with the first dielectric layer (see fig 2 below).
►	With respect to claim 10,Yang et al (figs 2, text [0001]-[0046])    discloses the claimed semiconductor device comprising:
	a conductive feature (238); 
	a dielectric layer (206) disposed over the conductive feature; and 
	a contact feature (239b) extending through the dielectric layer;
	 wherein the contact feature has an upper portion and a lower portion, the upper portion being spaced apart from the dielectric layer with a spacer layer (airgap 219b comprising dielectric material of air), the lower portion being electrically coupled to the conductive feature and in contact with the dielectric layer (see fig 2 below); 
	wherein the lower portion has a first lateral width and the upper portion has a second lateral width substantially greater than the first lateral width (see fig 2 below) ; and 
	wherein the contact feature includes a lateral boundary at an intersection of the upper portion and the lower portion that is in physical contact with the dielectric layer (see fig 2 below).
►	With respect to claim 21,  as being best understood,Yang et al (figs 2, text [0001]-[0046])  discloses the claimed semiconductor device comprising:	
	a conductive feature (238); 
	a first dielectric layer (206) disposed over the first conductive feature; 
	a contact feature (239b), extending through the first dielectric layer, that is in electrical contact with the conductive feature, wherein the contact feature has a lower portion  with a first lateral width and an upper portion  with a second lateral width substantially greater than the first lateral width; and 
	a second dielectric layer (airgap 219b comprising dielectric material of air),  interposed between the first dielectric layer and the contact feature, that extends along sidewalls of the upper portion of the contact feature (see fig 2 below).

    PNG
    media_image1.png
    489
    979
    media_image1.png
    Greyscale


►	With respect to claims 2, 13 and 22, Yang et al (text [0015]) discloses the first conductive feature (238) includes a feature selected from the group consisting of: a drain feature of a first transistor, a source feature of the first transistor, a gate feature of the first transistor, and a first interconnect feature laterally extending in a metallization layer.
►	With respect to claim 3,Yang et al (fig 2) discloses a second conductive feature (234); and a second contact feature (239a), extending through the first dielectric layer, that is electrically coupled to the second conductive feature; wherein an upper portion of the second contact feature is laterally separated from a second inner sidewall of the first dielectric layer by a third dielectric layer (airgap 219a comprising dielectric material of air), the third dielectric layer being substantially similar as the second dielectric layer.
►	With respect to claim 4, Yang et al (fig 2, text [0015]) discloses the second conductive feature includes a feature selected from the group consisting of: the drain feature of the first transistor, the source feature of the first transistor, the gate feature of the first transistor, a drain feature of a second transistor, a source feature of the second transistor, a gate feature of the second transistor, and a second interconnect feature laterally extending in the metallization layer.
►	With respect to claim 7, Yang et al (fig 2 above) discloses the first lateral width of the lower portion is substantially less than a sum of the second lateral width of the upper portion and a thickness of the second dielectric layer.
►	With respect to claim 26,Yang et al(fig 2 above) discloses the second dielectric layer surrounds the upper portion of the contact feature.
►	With respect to claim 27, Yang et al (fig 2 above)  discloses the second dielectric layer has a bottom boundary terminating at an intersection between the upper portion and the lower portion.



Claims 1-2, 6-8,10-13, 21-27, being best understood, are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al [US 2021/0407895]
►	With respect to claim 1, Lin et al (figs 13A-13B, text [0001]-[0107])  discloses the claimed semiconductor device comprising:
	a first conductive feature (210); 
	a first dielectric layer (230) disposed over the first conductive feature; 
	a first contact feature (535), extending through the first dielectric layer, that is electrically coupled to the first conductive feature;
	wherein an upper portion of the first contact feature is laterally separated from a first inner sidewall of the first dielectric layer by a second dielectric layer (345), and a lower portion of the first contact feature is in contact with the first inner sidewall of the first dielectric layer;
	 wherein the lower portion has a first lateral width and the upper portion has a second lateral width substantially greater than the first lateral width; and 
	wherein the first contact feature includes a lateral boundary at an intersection of the upper portion and the lower portion that is in physical contact with the first dielectric layer (see fig 13B below).
►	With respect to claim 10, Lin et al C  discloses the claimed semiconductor device comprising:
	a conductive feature (210); 
	a dielectric layer (230) disposed over the conductive feature; and 
	a contact feature (535) extending through the dielectric layer;
	 wherein the contact feature has an upper portion and a lower portion, the upper portion being spaced apart from the dielectric layer with a spacer layer (345), the lower portion being electrically coupled to the conductive feature and in contact with the dielectric layer; 
	wherein the lower portion has a first lateral width and the upper portion has a second lateral width substantially greater than the first lateral width (see fig 13B below) ; and 
	wherein the contact feature includes a lateral boundary at an intersection of the upper portion and the lower portion that is in physical contact with the dielectric layer (see fig 13 below).
►	With respect to claim 21,  as being best understood, Lin et al ((figs 13A-13B, text [0001]-[0107])   discloses the claimed semiconductor device comprising:	
	a conductive feature (210); 
	a first dielectric layer (230) disposed over the first conductive feature; 
	a contact feature (535), extending through the first dielectric layer, that is in electrical contact with the conductive feature, wherein the contact feature has a lower portion  with a first lateral width and an upper portion  with a second lateral width substantially greater than the first lateral width; and 
	a second dielectric layer (345),  interposed between the first dielectric layer and the contact feature, that extends along sidewalls of the upper portion of the contact feature (see fig 13B below).

    PNG
    media_image2.png
    561
    935
    media_image2.png
    Greyscale


►	With respect to claims 2, 13 and 22, Lin et al (text [0056]) discloses the first conductive feature (210) includes a feature selected from the group consisting of: a drain feature of a first transistor, a source feature of the first transistor, a gate feature of the first transistor, and a first interconnect feature laterally extending in a metallization layer.
►	With respect to claim 3, Lin et al (fig 13B) discloses a second conductive feature (210); and a second contact feature (535), extending through the first dielectric layer, that is electrically coupled to the second conductive feature; wherein an upper portion of the second contact feature is laterally separated from a second inner sidewall of the first dielectric layer by a third dielectric layer (345), the third dielectric layer being substantially similar as the second dielectric layer.
►	With respect to claim 4, Lin et al (fig 13B) discloses the second conductive feature includes a feature selected from the group consisting of: the drain feature of the first transistor, the source feature of the first transistor, the gate feature of the first transistor, a drain feature of a second transistor, a source feature of the second transistor, a gate feature of the second transistor, and a second interconnect feature laterally extending in the metallization layer.
►	With respect to claims 5 and 23, the second dielectric layer of semiconductor device of lin et al would have characteristic a first etching rate different from a second etching rate of the first dielectric layer.
►	With respect to claims 6, 12 and 24, Lin et al (text [0054]) discloses the second dielectric layer/ the spacer layer (7, nitrogen-doped layer, text [0059]) includes a material selected from the group consisting of: an oxide-based dielectric material, a nitride-based dielectric material, and a polysilicon material.
►	With respect to claim 7, Lin et al (fig 13B above) discloses the first lateral width of the lower portion is substantially less than a sum of the second lateral width of the upper portion and a thickness of the second dielectric layer.
►	With respect to claim 26, Lin et al discloses the second dielectric layer surrounds the upper portion of the contact feature.
►	With respect to claim 27, Lin et al (fig 13B above)  discloses the second dielectric layer has a bottom boundary terminating at an intersection between the upper portion and the lower portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al [US 2021/0407895] or Yang et al [US 2015/0179499]
►	With respect to claims 8, 11 and 25, the claimed range parameters of width and thickness would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-13, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819